
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12



SALLIE MAE
EMPLOYEES' STOCK PURCHASE PLAN
Amended and Restated as of November 6, 2002


1.PURPOSE

        The purpose of this Sallie Mae Employees' Stock Purchase Plan (the
"Plan") is to motivate employees of SLM Corporation (formerly USA
Education, Inc., renamed on May 17, 2002) (the "Corporation") and designated
subsidiaries listed on Appendix A (collectively the "Employers") to achieve
corporate goals and to encourage equity ownership in the Corporation by
employees of the Corporation and the Employers in order to increase their
proprietary interest in the Corporation's success.

2.ADMINISTRATION

(a)The Plan shall be administered by the Sallie Mae Employees' Stock Purchase
Plan Committee (the "Committee"), which shall be appointed by the Corporation's
Board of Directors. In addition to its duties with respect to the Plan stated
elsewhere in the Plan, the Committee shall have full authority, consistent with
the Plan, to interpret the Plan, to promulgate such rules and regulations with
respect to the Plan as it deems desirable, to delegate its responsibilities
hereunder to appropriate persons and to make all other determinations necessary
or desirable for the administration of the Plan. All decisions, determinations
and interpretations of the Committee shall be binding upon all persons.

(b)The rights to purchase stock ("Options") that are granted under this Plan
shall constitute non-qualified stock options that are not intended to qualify
under Section 423 of the Internal Revenue Code of 1986.



3.SHARES SUBJECT TO THE PLAN

        The stock that may be purchased under the Plan is common stock, $.20 par
value, of the Corporation. The aggregate number of shares that may be purchased
is 2,875,000 (which, pursuant to Paragraph 4, was increased from 1,250,000
shares on account of a January 2, 1998 stock split and decreased by 1,500,000 on
November 6, 2002) subject to any further adjustment pursuant to Paragraph 4.
Such shares may be previously-issued stock reacquired by the Corporation,
authorized, but unissued stock, or stock that is purchased on the open market by
the Corporation.

        If at any time the number of shares to be purchased in an Offering
Period, as defined in Paragraph 5(b), causes the total number of shares offered
under the Plan to exceed the above stated limit, then the number of shares that
may be purchased by each Participant, as defined in Paragraph 5(d), in that
Offering Period shall be reduced pro rata.

4.ADJUSTMENTS FOR CHANGES IN CAPITALIZATION

        If there is a change in the number or kind of outstanding shares of the
Corporation's stock by reason of a legislative action, stock dividend, stock
split, recapitalization, merger, consolidation, combination or other similar
event, appropriate adjustments shall be made by the Committee to the number and
kind of shares subject to the Plan, the kind of shares under Options then
outstanding, the Purchase Price, as defined in Paragraph 7, and other relevant
provisions, to the extent that the Committee, in its sole discretion, determines
that such change makes such adjustments necessary or equitable.

1

--------------------------------------------------------------------------------


5.DEFINITIONS

(a)Eligible Compensation. The term "Eligible Compensation" shall mean the
regular salary and hourly wages (calculated at the regular hourly rate, paid to
an employee whose regularly scheduled work week includes overtime hours,
provided that the regular hours plus the overtime hours worked in any pay period
do not exceed 80 hours), including payments for sick leave, vacation, holidays,
jury duty, bereavement and other paid leaves of absence, and, beginning with the
November 3, 2000 pay date, commissions paid by an Employer to a Participant
during the Offering Period. "Eligible Compensation" shall not include short term
disability payments made pursuant to the Sallie Mae Employees' Comprehensive
Welfare Benefit Plan and severance payments made pursuant to the Sallie Mae
Employee Severance Plan.

(b)Quarterly Entry Date. The term "Quarterly Entry Date" shall mean February 1,
May 1, August 1 and November 1.

(c)Offering Period. The term "Offering Period" shall mean the 24-month period
beginning with each Quarterly Entry Date.

(d)Purchase Date. The term "Purchase Date" shall mean the last day of an
Offering Period, except if the New York Stock Exchange is closed on the last day
of an Offering Period, the Purchase Date shall mean the immediately preceding
trading day on the New York Stock Exchange.

(e)Participant. The term "Participant" shall mean an eligible employee who
elects to participate in the Plan pursuant to Paragraph 9.



6.ELIGIBILITY

        As of September 1, 1997, all regular full-time and regular part-time
employees of the Corporation or the Employers shall be eligible to participate
in the Plan beginning with the first Quarterly Entry Date following their
employment with the Corporation or an Employer; provided, however, the employee
must commence employment prior to the enrollment deadline and must complete the
enrollment procedures prior to the enrollment deadline for such Quarterly Entry
Date. Notwithstanding the prior sentence, the following individuals shall not be
eligible to participate in the Plan:

(a)any individual whose services are performed for the Employer pursuant to a
contract between the Employer and another entity, and whom the Employer treats
as a leased employee;

(b)any individual that the Employer treats as an independent contractor;

(c)temporary employees;

(d)as of September 18, 1997, members of the Boards of Directors of the
Corporation, the Employers, and the Student Loan Marketing Association, unless
otherwise eligible as regular full-time or part-time employees; and

(e)Effective November 1, 2001, employees assigned to perform services under the
Management Services Agreement between Sallie Mae Servicing Corporation and the
National Student Loan Clearinghouse.



7.PURCHASE PRICE

        The Purchase Price per share shall be equal to the fair market value of
a share of common stock on the first business day of the Offering Period on
which the New York Stock Exchange is open, less 15 percent of such fair market
value. Unless otherwise determined by the Board of Directors of the Corporation
or the Committee, the fair market value of a share of common stock on a
particular date shall be deemed to be the closing price of a share of common
stock as recorded by the New York

2

--------------------------------------------------------------------------------


Stock Exchange Composite Transaction Tape on such date or, if no closing price
has been recorded on such date, on the day immediately following the day on
which such a closing price was recorded.

8.OPTION TO PURCHASE STOCK

        On each Quarterly Entry Date, the Corporation will offer eligible
employees, who are not then participating in the Plan, the opportunity to elect
to participate in the Plan. Each eligible employee who elects to participate
will receive an Option to purchase on the Purchase Date the number of full
and/or fractional shares of common stock that a Participant's Purchase Savings
Account, as defined in Paragraph 10, will purchase at the Purchase Price.

9.ENROLLING IN THE PLAN

        An eligible employee may elect to participate in the Plan by completing
the enrollment procedures established by the Committee before the enrollment
deadline announced for each Quarterly Entry Date.

        A Participant shall elect a percentage to be deducted regularly from his
or her Eligible Compensation and deposited in his or her Purchase Savings
Account, as defined by Paragraph 10, provided that the Participant must elect an
initial payroll deduction of no less than one percent (1%) of his or her
Eligible Compensation.

        A Participant may elect to change his or her payroll deduction
percentage on a biweekly basis, as limited by Paragraph 11.

        Unless a Participant changes his or her payroll deduction percentage or
ceases participation in the Plan in accordance with Paragraph 14, a
Participant's payroll deductions, as limited by Paragraph 11, and his or her
initial enrollment elections will continue until the end of the Offering Period.
At the end of the Offering Period and if a Participant's contribution percentage
for that Offering Period is 1% or more, a Participant shall automatically be
re-enrolled for the next Offering Period and payroll deductions will continue at
the same percentage unless the Participant changes the amount of his or her
payroll deduction or ceases participation in the Plan in accordance with
Paragraph 14.

10.PURCHASE SAVINGS ACCOUNT

        Pursuant to the enrollment procedures established by the Committee, the
Participant will direct his or her Employer to deposit, or cause to be
deposited, payroll deductions in a money market account (hereinafter called
"Purchase Savings Account") with a third party designated by the Corporation
(the "Third-Party Designate"). The Participant may not make other deposits to
his or her Purchase Savings Account. Purchase Savings Accounts may be adjusted
for earnings, losses, and administrative fees and expenses under terms stated by
the Third-Party Designate.

        A Participant may make withdrawals from his or her Purchase Savings
Account under terms stated by the Third-Party Designate or in accordance with
Paragraph 14 and the procedures established by the Committee. Withdrawals may be
made in an amount no less than $200. The Participant shall direct all requests
for withdrawals to the Third-Party Designate in accordance with the procedures
established by the Committee or the Third-Party Designate and disbursements
shall be made by the Third-Party Designate as soon as possible after the end of
the month in which the withdrawal requests are received.

11.MAXIMUM CONTRIBUTIONS

        A Purchase Savings Account shall include payroll deductions adjusted for
earnings, losses, and expenses on the account. The maximum amount that a
Participant shall contribute to his or her Purchase Savings Account is $10,000
per 24-month Offering Period; provided, however, that effective November 1,
2001, no more than 25 percent of a Participant's Eligible Compensation may be
contributed to the Plan. Contributions other than by payroll deductions, are not
permitted.

3

--------------------------------------------------------------------------------


12.STOCK PURCHASES

        In accordance with the applicable procedures established by the
Committee, each Participant shall purchase all of the shares that he or she is
entitled to purchase as a result of participation in the Plan and subsequently
the Corporation shall withhold a sufficient number of shares to cover his or her
current federal, state, and local tax liability. On the Purchase Date, the
Third-Party Designate shall cause the funds then on deposit in the Participant's
Purchase Savings Account, as adjusted for earnings, losses, or expenses, to be
applied to the total Purchase Price of the shares.

        Taxes in the required amount will be withheld from the proceeds of any
and all shares sold and will be paid to the appropriate government agency.

        If the Purchase Price exceeds the fair market value per share on the
Purchase Date, the Participant shall be deemed to have elected not to exercise
the options set forth in this Paragraph and the entire balance of the
Participant's Purchase Savings Account then on deposit, as adjusted for
earnings, losses, or expenses, will be refunded to the Participant.

        The common stock purchased on the Purchase Date will be issued and
credited to a brokerage account established by the Corporation on behalf of the
Participant and maintained by the Third-Party Designate A Participant holding
any shares beyond the expiration of the Offering Period may direct the
Third-Party Designate to sell any or all shares held in his or her Stock Account
at any time after the expiration of the Offering Period, unless restricted from
trading in Corporation stock at that time.

13.STOCK ACCOUNT REPORTS AND DELIVERY OF SHARES

        So long as the Stock Accounts are established, the Third-Party Designate
will maintain individual Stock Accounts for each Participant and will provide
periodic statements of account no less often than annually. All dividends
credited to a Participant's Stock Account shall be automatically reinvested in
accordance with the procedures established by the Committee. If a Participant
does not wish to have the dividends credited to his or her Stock Account
automatically reinvested, the Participant must contact the Third-Party. Delivery
of stock will be made under terms stated by the Third-Party Designate.

14.CEASING PARTICIPATION IN THE PLAN

        A Participant may cease participation in the Plan at any time prior to
the Purchase Date by following the applicable procedures established by the
Committee, in which event payroll deductions will cease and the entire balance
of the Participant's Purchase Savings Account then on deposit, as adjusted for
earnings, losses, or expenses, will promptly be refunded to the Participant.

        An eligible employee who has ceased participation in the Plan may
reenter the Plan by following the enrollment procedures established by the
Committee, subject to Paragraph 9. However, such an employee may not reenter the
Plan earlier than the second Quarterly Entry Date following the date on which
participation ceased; any elections associated with the employee's re-enrollment
will be effective beginning with such second Quarterly Entry Date.

15.TERMINATION OF EMPLOYMENT

(a)Except as provided in paragraph (b) below, in the event that a Participant's
employment terminates, before the applicable Purchase Date, such employee's
participation under the Plan shall terminate immediately and within a reasonable
time thereafter, the employee will be paid in cash the value of his or her
Purchase Savings Account then on deposit, as adjusted for earnings, losses, or
expenses; provided, however, that a Participant who transfers employment between
Employers shall not be deemed to have terminated employment for the purposes of
this Paragraph.

4

--------------------------------------------------------------------------------

(b)Notwithstanding the foregoing, if any termination of employment is for
reasons of death, total and permanent disability or retirement, as defined
herein, the employee (or in the case of death, his or her estate) shall have the
right within the Offering Period that ends which is closest to 1 year from the
date of his or her termination, or the original Offering Period, whichever is
earlier, pursuant to Paragraph 12, to purchase all of the shares which he or she
is entitled to purchase at the Purchase Price as a result of his or her
participation in the offering with the funds then on deposit in his or her
Purchase Savings Account, as adjusted for earnings, losses, or expenses, or to
receive in cash such funds. Solely at the discretion of the Committee, a former
employee may be permitted to purchase shares under other circumstances, under
terms determined solely by the Committee.

(c)For the purposes of this Paragraph, a Participant is considered totally and
permanently disabled within the meaning of the Corporation's long-term
disability policy applicable at the time to Optionee, as may be amended from
time to time. The determination of the Committee as to an individual's
Disability and the date thereof shall be conclusive on all of the parties.

(d)For the purposes of this Paragraph, an employee will be considered to
terminate on account of retirement if he or she is at least the normal
retirement age under Corporation's qualified pension plan at the time of
termination of employment.



16.NO TRANSFER OR ASSIGNMENT OF EMPLOYEE'S RIGHTS

        Except as specified in Paragraph 17, an employee's rights under the Plan
are his or hers alone and may not be transferred or assigned to, or availed of,
by any other person.

17.ESTATE AS BENEFICIARY

        The designated beneficiary of a Participant's Purchase Savings Account
shall be the Participant's estate. A Participant may not designate another
person as his or her beneficiary or joint tenant with rights of survivorship.

18.CLAIMS PROCEDURES

        A Participant may appeal the denial of benefits under this Plan by
submitting a written statement appealing the decision, normally within 60 days
of the denial of the benefit by the Committee. In the written statement, the
Participant must state reasons why the claim should not have been denied. Also,
the written statement should be accompanied by any documents, additional
information or comments that might be helpful to the Committee. In this manner,
the Committee intends to afford any Participant or beneficiary whose claim for
benefits has been denied a reasonable opportunity for a review of the decision.
Written appeals must be sent to:

The Employee Stock Purchase Plan Committee
c/o The General Counsel's Office
SLM Corporation
11600 Sallie Mae Drive
Reston, VA 20193

        The Committee will review a Participant's appeal and will promptly
notify such Participant in writing of the decision. Normally, this decision will
be made within 60 days of receipt of an appeal, but this period may be extended
to no more than 120 days if special circumstances require additional time. In
such a case, the Participant will be notified before the end of the initial
60-day period of the reasons for the extension.

5

--------------------------------------------------------------------------------

19.TERMINATION AND AMENDMENTS TO PLAN

(a)The Corporation may at any time terminate the Plan or change the aggregate
number of common shares that may be purchased under the Plan.

(b)The Committee may at any time or times amend the Plan (including amendments
to Appendix A to add or delete designated subsidiaries).

(c)Nothing contained in this Plan shall be construed to prevent the Corporation
from taking any corporate action which is deemed by the Corporation to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any rights granted under the Plan. No employee,
beneficiary or other person shall have any claim against the Corporation as a
result of any such action.



20.INDEMNITY

        The Corporation shall, consistent with applicable law, indemnify members
of the Committee from any liability, loss or other financial consequence with
respect to any act or omission relating to the Plan to the same extent and
subject to the same conditions as specified in the indemnity provisions
contained in the By-Laws and Regulations of the Corporation.

21.LIMITATIONS ON SALE OF STOCK PURCHASED UNDER THE PLAN

        The Plan is intended to provide common stock for investment and not for
resale. The Corporation does not, however, intend to restrict the sale of the
stock other than in accordance with the Corporation's general policies regarding
the sale of the Corporation's stock. The employee assumes the risk of any market
fluctuations in the price of such stock.

22.PAYMENT OF EXPENSES RELATED TO PLAN

        The cost, if any, of withdrawals from a Purchase Savings Account,
delivery of shares to a Participant or commissions upon the sale of stock shall
be paid by the Participant using such service. Other expenses associated with
the Plan, if any, in the discretion of the Committee, will be allocated as
deemed appropriate by the Committee.

23.OPTIONEES NOT STOCKHOLDERS

        Neither the granting of an Option to an employee, nor the deductions
from his or her pay shall cause such employee to be a stockholder of the shares
covered by an Option until such shares have been purchased by and issued to him
or her.

24.FEDERAL AND STATE INCOME TAX REQUIREMENTS

        The Employers, in accordance with Sections 3102(a) and 3402(a) of the
Internal Revenue Code of 1986 and applicable state law, are required to withhold
from the wages of participating employees, in any payroll period in which
compensation is deemed received by the employee, employment and income taxes
with respect to the amount that is considered compensation includable in the
employee's gross income. An employee will be required to pay over to the
Corporation or his or her Employer funds sufficient to meet any tax obligation
if any employee's current compensation or amounts withheld from the Purchase
Savings Account or option exercise are not sufficient to meet the employment and
income tax withholding obligation.

25.NO EMPLOYMENT RIGHTS

        Nothing in the Plan shall confer upon any employee any right to
continued employment, or interfere with the right of the Corporation or the
Employers to terminate his or her employment at any time, for any reason.

26.EFFECTIVE DATE

        Except as otherwise provided herein, the effective date of this Plan is
November 1, 2001. This Plan was previously amended and restated on November 2,
1989, August 12, 1991, November 20, 1992, January 2, 1998, October 5, 1998,
September 22, 2000, November 1, 2001 and November 6, 2002.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, SLM Corporation has caused this instrument to be
duly executed in its name and on its behalf.

    SLM Corporation
 
 
By
 


--------------------------------------------------------------------------------


 
 
Date:
 


--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


APPENDIX A
DESIGNATED SUBSIDIARIES


Sallie Mae, Inc.

Sallie Mae Servicing Corporation

Effective January 1, 2001, Student Loan Funding Resources

SLM Financial Corporation

Effective January 1, 2001, Student Assistance Corporation

Effective January 1, 2001, Noel-Levitz

Effective January 1, 2001, Education Debt Services Inc.

NM Education Loan Corporation

Effective January 1, 2001 Education One Group

HEMAR Insurance Corporation of America

Education Debt Services, Inc.

Effective January 31, 2002, General Revenue Corporation

Effective January 2, 2002, Pioneer Credit Recovery

Effective January 1, 2001, True Careers, Inc.

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.12



SALLIE MAE EMPLOYEES' STOCK PURCHASE PLAN Amended and Restated as of November 6,
2002
APPENDIX A DESIGNATED SUBSIDIARIES
